Citation Nr: 1121496	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to July 28, 2009, and in excess of 70 percent disabling from July 28, 2009.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) granting service connection for PTSD and assigning it a 30 percent rating effective from a January 2005 date of claim.  A notice of disagreement as to the 30 percent rating was received in October 2005, a statement of the case was issued in December 2006, and a substantive appeal was received in January 2007.

By rating decision in December 2006, the RO increased the PTSD rating to 50 percent, effective from the January 2005 date of claim.  By rating decision in February 2010, the RO increased the rating to 70 percent, effective from July 28, 2009, the date of a VA examination report.  Since the increase does not date back to the receipt of the original claim, there are two distinct time periods to be considered for PTSD.

The Veteran had disagreed with a January 2009 RO decision denying a TDIU.  However, TDIU was subsequently granted, effective from the date of a July 28, 2009 VA examination.  In a November 2010 statement, the Veteran clearly limited his claim of TDIU to an effective date of July 28, 2009.  Therefore, the full benefit sought by the Veteran as to the TDIU claim has been granted and this issue is no longer before the Board.  See AB v. Brown, 6 Vet.App. 35, 39 (1993). 


FINDINGS OF FACT

1.  Prior to December 4, 2008, the Veteran's PTSD was productive of a disability picture more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2.  From December 4, 2008, the Veteran's PTSD was productive of a disability picture more nearly approximating occupational and social impairment with deficiencies in most areas, but without gross impairment of thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD prior to December 4, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.130, Diagnostic Code 9411 (2010).

2.  The criteria for disability rating of 70 percent (but no higher) for PTSD from December 4, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in March 2005.  Additional notice was provided in October 2008, and this was followed by subsequent process, curing any timing errors.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that service connection has been granted, obviating the need for any further notice.  Id.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for his PTSD in July 2005 and on July 28, 2009; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Higher ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has significantly changed and that staged ratings are warranted.

The Veteran appeals the denial of a rating higher than 50 percent prior to July 28, 2009 and higher than 70 percent from July 28, 2009 for his service-connected PTSD, which the RO has rated under c 4.130's General Rating Formula for Mental Disorders.  

Under the Formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

There was a VA psychiatric examination in July 2005.  At the time, the Veteran complained of nightmares occurring about two times per week and that he wakes up several times during the night and cannot get back to sleep.  He stated that he loses his temper with close family and sometimes argues with supervisors.  He stated that he had few friends and that this brother was his only friend.  He reported sadness would come over him from time to time and feelings of guilt about things he saw in Vietnam.  He stated that he had trouble always feeling depressed and sad, but he denied suicidal ideation, intent, or plan.  He complained of hypervigilance and easy startle.  His main socialization was with his children and wife, and with his brother, who he got together with.  He would take his children out to the park or to eat, and he would go fishing.  He also watched television.  He had never had inpatient or outpatient psychiatric care.  He had not worked for up 2 1/2 to 3 years due to back problems and headaches.  He was responsible for self care but his family role functioning was limited by irritability and easy loss of temper, at which time he would go off by himself to be alone.  Social interpersonal relationships were poor and recreation and leisure pursuits were few except to drink with his brother, fish, or take his children to eat or to the park.  

On examination, the Veteran was neatly dressed and was alert and cooperative, and he made good eye contact.  His affect was mildly reduced in range and intensity and he was tearful when describing specific traumatic events in Vietnam and about losing his temper with his family.  His mood was mildly depressed overall.  His thought processes were coherent, logical, and goal-directed, and he communicated effectively and answered all questions appropriately and fully.   There were no delusions, hallucinations, or suicidal or homicidal ideations.  The Veteran had good recent and fair remote memory.  He had difficulty spelling the word  'world' backwards, making two mistakes, indicating likely mild concentration difficulty.  He had no obsessive or ritualistic behavior which interfered with routine activities and his rate and flow of speech were normal.  He had no panic attacks and no recent impaired impulse control.  The diagnosis was PTSD with dysthymic features, and his GAF was 60.  He had psychosocial impairment of at least a moderate degree but had been able to sustain his current marriage for 9 years.  Family functioning role was currently mildly impaired due to irritability and some distancing behaviors but he was able to function to some degree and interact with his children.  Social personal relationships were moderately impaired as were recreational leisure pursuits, as he was somewhat seclusive.  

On VA evaluation in October 2005, the Veteran was cooperative but had a depressed mood and was anxious and irritable.  He was not delusional and denied suicidal and homicidal ideas and hallucinations.  He was alert and oriented times three and had fair concentration, attention, insight, and judgment.  His GAF was 48.  In November 2005, medications had worked 50 percent to calm and relax him, and his anger was down.  He denied suicidal and homicidal ideation.  In April 2006, the Veteran's nightmares and flashbacks continued and he had been on and off with suicidal ideas, but no plans.  He was cooperative and anxious but not delusional.  He had no suicidal or homicidal ideas or hallucinations and he was oriented times 3.  He had fair concentration, attention, judgment, and insight.  His GAF was 45.  In November 2006 he was about the same and his GAF was 45.  

In May 2007, the Veteran was cooperative and had a less anxious mood, but he was irritable at times but not delusional.  He had no suicidal or homicidal ideas or hallucinations and he was alert and oriented times 3.  He had fair concentration, attention, judgment, and insight, and his GAF was 45.  His symptoms were the same in October 2007 and his GAF was 46.  

In April 2008, he had been compliant with medication, and had been feeling less anxious but irritable at times and he continued with distressing nightmares and flashbacks.  He was isolated.  On examination he was cooperative and had an irritable mood but he was not delusional and denied homicidal and suicidal ideas.  He had no hallucinations and was alert and oriented times 3.  He had fair concentration, attention, judgment, and insight.  His GAF was 46.

A December 4, 2008, clinical record shows that the Veteran was medication-compliant but had a depressed mood and stayed at home.  He had some suicidal ideation but no plan.  He would see shadows during the day and at night and would hear voices and yell out to see who it was.  He dreamed a lot, and had nightmares of beating a Vietnamese guy.  He was always nervous and could not be around people.  He stated that his temper was real bad, and that he cursed and would kick cans and car tires.  He reported poor memory and forgetting a lot of things, like his wallet at home.  On examination, he was anxious but not delusional, and he denied suicidal and homicidal ideas.  He had auditory hallucinations of people calling his name and he would see shadows.  He was alert and oriented times 3 and had fair concentration, attention, judgment, and insight.  His GAF was 45.  

On VA examination on July 28, 2009, the Veteran indicated that he had not been hospitalized for a mental disorder and that he saw an outpatient psychiatrist every 5 months.  He stated that he had had more fighting with his children and spouse and wanted to isolate, and that he could not tolerate public settings.  He described social relationships as poor.  One month ago, he had gotten out of a vehicle with road rage.  On examination, he was appropriately dressed but lethargic and had some automatic behaviors.  His speech was impoverished and hesitant but he was cooperative with the examiner.  His affect was flat and his mood was depressed.  He was unable to do serial 7's, making 3 errors, but could spell a word forward and backwards.  He was oriented times three but had slowed thoughts.  He had no delusions.  For judgment, he understood the outcome of behavior.  His intelligence was below average.  He slept 3-4 hours a night, limiting his concentration and increasing his fatigue.  He had no hallucinations, inappropriate behavior, or obsessive or ritualistic behavior.  He had no panic attacks.  He had no homicidal thoughts currently but at times got so angry that he thought of shooting people and would ruminate on it.  He had no suicidal thoughts but his impulse control was poor.  He maintained personal hygiene.  He was severely impaired from shopping, moderately impaired in traveling and driving and recreational activities.  His remote memory was mildly impaired, recent memory was moderately impaired, and immediate memory was moderately impaired.  He was unable to recall 3 items after 20 seconds and could not recall with accuracy events of Vietnam or childhood.  It was felt that daily moderate to severe symptoms were always present.  He was able to personally handle money and pay bills and could manage his financial affairs.  The diagnosis was PTSD and his GAF was 45.  He also had depression and alcohol abuse secondary to PTSD.  The examiner felt that there was total occupational and social impairment due to PTSD signs and symptoms.  

The reports indicates that prior to December 4, 2008, the Veteran was not having occupational and social impairment with deficiencies in most areas at the time due to psychiatric symptoms, and that there was not total occupational and social impairment.  The examiner in July 2005 characterized the Veteran as having at least moderate psychosocial impairment, mild family functioning impairment, and moderate social relationship and recreational leisure pursuit impairment.  Concentration, attention, judgment, and insight were fair.  Prior to December 4, 2008, there is no persuasive evidence that the PTSD was productive of the criteria set forth as examples for a 70 percent rating.  As such, a 50 percent rating is warranted prior to December 4, 2008.

However, the Board views the December 4, 2008, clinical record as evidence of an increase in PTSD disability to more nearly approximate the criteria for a 70 percent rating.  It appears that the Veteran was hearing voices, seeing shadows and voicing some suicidal thoughts.  Moreover, this was confirmed by the subsequent July 28, 2009 VA examination report, which referred more fighting with his wife and children and wanted to isolate, and he could no longer tolerate public settings.  He had gotten out of a vehicle with road rage a month beforehand.  He had become lethargic and with automatic behaviors, his speech was impoverished and hesitant, and he was unable to do serial 7's.  He also had slowed thoughts, his intelligence was below average, and he had limited concentration and increased fatigue.  He was severely impaired from shopping; and moderately impaired in traveling, driving, and recreational activities; and he had mild to moderate memory impairment.  The examiner felt that daily moderate to severe symptoms were always present.  The Board therefore believes that the criteria for a 70 percent rating were met effective from December 4, 2008.  This finding is a limited grant of the Veteran's appeal as the RO has previously found that the effective date for a 70 percent rating was July 28, 2009.  

However, the Board is unable to find that the criteria for a 100 percent rating were met prior to December 4, 2008.  Although the July 28, 2009, examiner indicated that the Veteran had total occupational and social impairment due to PTSD signs and symptoms, the clear preponderance of the evidence is against a finding that the PTSD was productive of the types of symptoms listed as examples under the criteria for a 100 percent schedular rating.  Although the Veteran did have some delusions and hallucinations, they were not persuasively shown to be persistent.  Moreover, there was no grossly inappropriate behavior and it is not shown that there has been a persistent danger of hurting himself or others.  He has not been shown to be disorientated to time or place, and there is no indication that he is unaware of his own name or the names of others.  

The possibility of an extraschedular rating has been considered.  However, the service-connected disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The symptoms associated with the Veteran's disability appear to fit squarely within the applicable rating criteria.  As such, extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

A 70 percent rating is warranted for PTSD from December 4, 2008.  To this extent, the appeal is granted, subject to laws and regulations pertinent to payment of VA monetary benefits. 

A rating in excess of 50 percent prior to December 4, 2008, is not warranted.  A rating in excess of 70 percent from December 4, 2008, is not warranted.  To this extent, the appeal is denied. 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


